 

Exhibit 10.4

 

LOCK-UP AND CLAW-BACK AGREEMENT

LOCK-UP AND CLAW-BACK AGREEMENT (this “Agreement”), effective as of December 28,
2006 (the “Effective Date”), by and between Lexington Corporate Properties
Trust, a Maryland real estate investment trust (the “Company”) and
________________ (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Board of Trustees of the Company (the “Board”) granted ___________
unvested common shares of the Company to Executive that remain subject to
service-based vesting restrictions: (the “Unvested Shares”); and

 

WHEREAS, the Board has agreed to accelerate the vesting of the Unvested Shares
in consideration for Executive’s agreement (i) not to sell the vested common
shares of the Company that he receives upon the vesting of the Unvested Shares
(the “Vested Shares”) until the dates set forth on Exhibit A; and (ii) to return
to the Company the Vested Shares in the event that Executive’s fraud or
intentional misconduct directly or indirectly causes (or materially contributes
to) a material financial restatement prior to the dates set forth on Exhibit A,
whether such restatement is required by law.

 

NOW, THEREFORE, in order to accomplish these objectives and in consideration of
the mutual covenants and promises contained herein, the parties hereto, each
intending to be legally bound hereby, agree as follows:

1.             Vesting of Unvested Shares. As of the Effective Date, Executive
shall become fully vested in the Unvested Shares.

2.             Lock-Up Agreement. Executive shall not sell, make any short sale
of, loan, hypothecate, pledge, grant any option for the purchase of, or
otherwise dispose or transfer for value, or otherwise agree to engage in any of
the foregoing transactions with respect to, the number of Vested Shares set
forth on Exhibit A without the prior written consent of the Company. The
restriction in the preceding sentence shall be in effect until the dates set
forth on Exhibit A.

3.             Claw-Back Agreement. Executive shall return to the Company the
number of Vested Shares set forth on Exhibit A if a court having jurisdiction in
the matter in a final adjudication from which there is no further right of
appeal determines that Executive has engaged in fraud, or intentional misconduct
that directly or indirectly causes, in whole or in part, the need for a material
financial restatement by the Company prior to dates set forth on Exhibit A.

4.             Notices. Any notices required or permitted hereunder shall be in
writing and shall be deemed to have been given when personally delivered or when
mailed, certified or registered mail, postage prepaid, to the following
addresses:

If to Executive:

 



 

--------------------------------------------------------------------------------

 

[insert Executive’s contact information]

If to the Company:

Lexington Corporate Properties Trust

One Penn Plaza, Suite 4015

New York, NY 10119-4015

Attention: Compensation Committee Chairman

With a copy to: Joseph S. Bonventre

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, NY 10022

Attention: Mark Schonberger, Esq.

 

5.

General.

(a)           Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York applicable to contracts executed and to be performed entirely within said
State.

(b)           Construction and Severability. If any provision of this Agreement
shall be held invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the parties undertake
to implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such invalid, illegal or unenforceable
provisions with enforceable and valid provisions which would produce as nearly
as may be possible the result previously intended by the parties without
renegotiation of any material terms and conditions stipulated herein.

(c)          Taxes. The Executive acknowledges that he shall be solely
responsible for the satisfaction of any taxes that may arise, and that the
Company shall not have any obligation whatsoever to pay such taxes. The Company
shall withhold from the Vested Shares any applicable withholding taxes payable
to federal, state, local or foreign taxing authorities. The Company shall have
no obligation to indemnify or hold Executive harmless from any taxes he may
incur from any amounts payable under this Agreement.

(d)           Entire Agreement; Modification. This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements and undertakings, both written and
oral, between the Company and the Executive.

(e)           Waiver. No waiver by either party hereto of any of the
requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or

 

 

-2-

 

--------------------------------------------------------------------------------

 

subsequent time. Any such waiver shall be express and in writing, and there
shall be no waiver by conduct.

(f)            Headings. The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

(g)           Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement effective as of the day and year first written
above.

 

Date: _______________________

LEXINGTON CORPORATE PROPERTIES TRUST

 

 

_______________________

 

Name: Joseph S. Bonventre

 

Title: Authorized Officer

 

EXECUTIVE

Date: _______________________

_______________________

 

[insert Executive’s name]

 

 

 

 

-3-

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

Number of Vested Shares subject to Lock-Up/Claw-Back

Expiration of Lock-Up/Claw-Back

 

January 1, 2008

 

January 1, 2009

 

January 1, 2010

 

January 1, 2011

 

 

 

-4-

 

 